DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–11 are objected to because of the following informalities:
The last line of claim 1 should be amended to recite “microwaves.”
Claim 7 recites “the heating coils are plural in quantity,” and claim 8 similarly recites “the microwave elements are plural in quantity.” This phrasing is inarticulate because it assumes antecedent basis for a plurality of the heating coils and microwave elements. Claim 7 should be amended to recite “wherein there is a plurality of heating coils,” and claim 8 should be amended to recite “wherein there is a plurality of microwave elements.”
Claims 2–6 and 9–11 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “an exhaust device disposed on the casing,” but there is no antecedent basis for any “casing.” The Office’s estimation is that the “casing” should simply be the “housing.”

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2010-0048514 A) in view of Kanzaki et al. (US Pub. 2006/0088301)
Claim 1: Kim discloses a food heating device (1), comprising:
a placement unit (2), comprising:
a housing (2); and
a placement board (10) disposed in the housing; and
a heating unit (microwave oven 1), comprising
a microwave element emitting microwave (microwave oven 1).
Kim does not disclose a water injection element connecting to the housing and being in communication with an internal space of the housing
However, Kanzaki discloses a similar apparatus with a water injection element (e.g. 47L, 47R) connecting to a housing (60) and being in communication with an internal space of the housing (62).
It would have been obvious to one of ordinary skill in the art to add the water injection element of Kanzaki to the heating unit of Kim to make it more convenient for a user to supply water to be converted into steam in the internal space of the housing.
Claim 9: Kim discloses the placement board comprising a plurality of holes (11).
Claim 10: Kim discloses the placement unit further comprising: a door panel, pivotally connected to the housing for closing or opening the internal space of the housing (clearly illustrated in fig. 1).
Claims 2–7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kanzaki as applied to claim 1 above, and further in view of Tippman (WO 95/04445 A1).
Claim 2: Neither Kim nor Kanzaki disclose the heating unit further comprising a water discharge element connecting to the housing and being in communication with the internal space of the housing for discharging water in the internal space of the housing.
However, Tippman discloses a similar apparatus with a water discharge element (26) connecting to a housing (20) and being in communication with the internal space of the housing (20) for discharging water in the internal space of the housing (ascertainable at least from fig. 2).
It would have been obvious to one of ordinary skill in the art to add the water discharge element of Kanzaki to Kim modified by Kanzaki to make it more convenient for a user to remove water from the internal space of the housing.
Claim 3: Kim discloses a water container (30), disposed on a bottom of the internal space of the housing (see figs. 1 and 2) and located between the housing and the placement board (see fig. 2).
Claim 4: Kim modified with Kanzaki and Tippman would disclose the water injection element (Kanzaki: 47L, 47R) and the water discharge element (Tippman: 26) respectively connected to and being in communication with the water container (Kim: 30).
Claim 5: Kanzaki discloses the water injection element comprising a water injection valve (96b), Tippman the water discharge element comprises a water discharge valve (26), the water injection valve is disposed between the water injection element and the water container (Kanzaki: best shown in fig. 14, between 92 and 20), and the water discharge valve is disposed between the water discharge element and the water container (Tippman: best shown in fig. 2, between 20 and the lower end of 26).
Claim 6: Kim does not disclose its heating unit further comprising a heating coil disposed in the water container.
However, Kanzaki discloses its heating unit further comprising a heating coil disposed in the water container (see figs. 9 and 10 for examples where heating coils 113 or 123 are in a water container).
It would have been obvious to one of ordinary skill in the art to add the heating coil of Kanzaki to the water container of Kim to help facilitate steam production.
Claim 7: Neither Kim nor Kanzaki alone discloses all of a plurality of heating coils, and the heating coils being spaced from one another and being uniformly distributed in the water container.
However, Kanzaki employs separate heaters for its own separate small water containers 46L and 46R, and it would have been obvious to one of ordinary skill in the art to employ a plurality of uniformly distributed heaters taught by Kanzaki in the larger water container of Kim to adequately help facilitate steam production.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kanzaki as applied to claim 1 above, and further in view of Miyajima et al. (US Pub. 2018/0098391).
Kim does not disclose a plurality of microwave elements, and the microwave elements being spaced from one another and being uniformly distributed in the housing.
However, Miyajima discloses a similar apparatus with a plurality of microwave elements (4), the microwave elements being spaced from one another (see fig. 1) and being uniformly distributed in the housing (ibid.).
It would have been obvious to one of ordinary skill in the art to add at least one additional microwave element, as suggested by Miyajima, to help better distribute microwave energy in the internal space of the housing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kanzaki as applied to claim 1 above, and further in view of Ueda et al. (US Pat. 6,133,558).
Kim does not explicitly disclose any exhaust device disposed on the housing and being in communication with the internal space of the housing.
However, Ueda discloses a similar apparatus with an exhaust device (27, 28) disposed on a housing (8) and being in communication with an internal space of the housing (see fig. 8).
It would have been obvious to one of ordinary skill in the art to add the exhaust device of Ueda to the housing of Kim to discharge redundant steam out of the housing (see Ueda, col. 6, lns. 63–67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Li et al. (CN 114224165 A; seems to disclose every element of claim 1, but does not antedate the application), Shon et al. (KR 10-2009/0085965 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761